While the defendant was charged in one count with the crime of grand larceny, "as trustee and agent," it would seem to me that, if the facts stated in the majority opinion are examined in the light of the alter ego rule, as applied in State v. Davies,176 Wash. 100, 28 P.2d 322, it is apparent that defendant was guilty of petit larceny in two respects. As agent and trustee, he had in his hands $57.50 of money belonging to Mamie Braseth. He held it, charged with the trust of paying it — all of it — to *Page 622 
two of her creditors. Instead of carrying out the trust, he went to the two creditors, and, by false pretenses — concealment of the fact that he held sufficient money to pay the claims in full — induced them to enter into contracts whereby he obtained one-third of the amount he held in trust for them. To my mind, these facts constitute petit larceny under the statute and within the purview of the information.
I dissent.
MAIN and HOLCOMB, JJ., concur with BLAKE, J.